*551OPINION
By THE COURT:
This matter is presented on demurrer to the petition in an original action for a writ of prohibition. The extraordinary writ of prohibition is never granted except upon a showing of a clear right. Where there is a doubt in the mind of the Court the writ is denied. The allegations in the petition do not show that there is a clear right to the writ; but rather it presents a doubtful case.
The demurrer to the petition is sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.